Citation Nr: 0906167	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  97-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to 
December 1966.  He was a member of the Air Force Reserves and 
also served on active duty for training (ACDUTRA) from July 
1980 to December 1980, January 1988 to May 1988, and 
additional periods of shorter duration until his separation 
from the Reserves in June 1990, including May 3, 1989, to May 
11, 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that new and material evidence had not been 
presented to reopen the appellant's claim for service 
connection for a psychiatric disorder.  The appellant 
perfected an appeal of that decision.  

In a July 1992 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder, which was 
diagnosed as bipolar disorder.  The appellant was notified of 
that decision and did not appeal, and the July 1992 decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
19.192 (2008).  The appellant again claimed entitlement to 
service connection for a psychiatric disorder, and in the 
October 1993 decision here on appeal the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  

The appellant's appeal was previously before the Board in May 
1998, at which time the Board remanded the case to the RO for 
additional development.  The case was then returned to the 
Board, and in a June 2003 decision the Board determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The appellant appealed the 
Board's June 2003 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  As 
the result of a Joint Motion, in a January 2004 Order the 
Court vacated the June 2003 decision and remanded the case to 
the Board for further development and re-adjudication.  

In July 2004, the Board determined that new and material 
evidence had been presented and reopened the appellant's 
claim.  The Board then remanded the case for certain 
procedural and evidentiary development.  Unfortunately, not 
all actions directed by the Board were completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has contended that he had a manic episode while 
driving home from a period of ACDUTRA on May 11, 1989, and 
that that episode was the first manifestation of a 
psychiatric disorder that was subsequently diagnosed as 
bipolar disorder.  He has stated that friends took him to 
either Baker Psychiatric Hospital or Southern Pines 
Psychiatric Hospital in Charleston, South Carolina, that same 
day; in one communication, the appellant referred to "the 
county hospital in Charleston."  The Board's July 2004 
remand directed the RO to ask the appellant to provide the 
names and addresses of all medical care providers who treated 
him in May 1989 and to submit medical releases for Southern 
Pines and Baker Psychiatric Hospitals.  Other additional 
development that was requested by the Board was completed.  

The supplemental statement of the case (SSOC) that was issued 
in March 2007 states that, although the appellant had 
provided a list of facilities where he received treatment, no 
individual release forms were provided to allow VA to request 
private records.  On review of the file, however, the Board 
finds that the appellant did in fact return at least one such 
release in November 2004, as it is still in the file.  The 
record does not reflect that any attempt was made to request 
treatment records from the private facilities identified by 
the appellant.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's July 2004 remand was not 
completed, the appellant's appeal is not yet ready for final 
appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide, in compliance with 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Provide the appellant with blank 
release forms and ask him to complete and 
sign forms for both Southern Pines and 
Baker Psychiatric Hospitals.  Then 
request copies of records of his 
treatment in May 1989 from those 
facilities.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the appellant so notified.  

3.  Then readjudicate the substantive 
merits of the claim for service 
connection for a psychiatric disorder.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
provide him and his representative with 
an SSOC and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




